McCurdy, J.
The language of the 3d section of this will is very similar to that upon which the court put a construction in the case of Hamilton v. Crosby, 32 Conn., 342.
There Andrew Akins had given a share of the property to David Foot, in trust for the benefit of his imbecile son John, with direction to the trustee to apply the rents and interest, and if necessary a part of the principal to his support, comfort and convenience. It was held that John Akins took an absolute interest, subject to the management during his life of the trustees, and that upon his death the estate descended to his heirs.
' In the present ease the bequest of twenty-five hundred dollars is made in trust, that the trustee shall take and receive the same for the sole use and benefit of the testator’s brother John Akins, that they shall invest, lay out and expend the same at their discretion, for his comfortable support and maintenance during his natural life.
The words “ sole use and benefit ” in this will are a little stronger than the expressions of the other, but the meaning is the same. The defendant relies upon the terms “ during his natural life,” as distinguishing between the two wills, and reducing the legacy in the present one to a life estate. Manifestly such was not the intention of the testator. The undoubted purpose was in this case as in the other, to give only the control and management of the fund to the trustees during the life of the imbecile. The grammatical construction of the sentence sustains this view, and it is strongly confirmed by a reference to the 5th section of the will. By that section another legacy, a portion of the residue of the estate, is given to the same trustees in trust for John’s support during life, and then the balance unexpended is bequeathed to one of the trustees. But in the section under considei’ation, giving the $2,500, no provision subsequent to his life is made. The testator must be supposed to have intended to dispose of his whole estate. In the construction of wills, where the language *214and purpose will permit, courts favor the rules of inheritance. Redfield on Wills, 421.
In this case as in the other we think that the absolute interest was in John Akins, and of course that the plaintiff as administrator is entitled to the fund for distribution among the heirs at law.
In this opinion the other judges concurred.